office_of_chief_counsel internal_revenue_service memorandum number release date cc pa -------------- posts-100035-08 uilc date date to debra holland director pre-refund hold program attn dorothy lafosse from robin m tuczak senior technician reviewer procedure administration third party communication none date of communication not applicable subject notice of third-party_contacts in questionable refund program this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 whether wage_and_investment_division employees w_i must provide a taxpayer advance notice of a third-party contact when contacting the taxpayer’s employer to verify wage and withholding information as part of the questionable refund program if notice must be provided how far in advance must w_i employees provide the taxpayer with notice before making the third-party contact conclusion sec_1 wage_and_investment_division employees must provide a taxpayer advance notice of a third-party contact before contacting the taxpayer’s employer to verify wage and withholding information posts-100035-08 if the notice is sent by mail the employee should wait ten days before making a third-party contact if the notice is delivered by hand the employee may make third- party contacts following delivery facts wage and investment employees will begin screening thousands of returns with potentially fraudulent w-2’s if the refund shown on the return is questionable w_i will contact the identified employer to verify both wages and withholding law and analysis i advance notice must be provided before initiating third-party_contacts generally an employee of the service may not contact a third-party regarding the determination or collection of a tax_liability of a taxpayer without providing reasonable advance notice to the taxpayer that such contact may be made sec_7602 a contact is considered a third-party contact subject_to sec_7602 if it is a communication which is initiated by an irs employee is made to a person other than the taxpayer is made with respect to the determination or collection of the tax_liability of such taxpayer discloses the identity of the taxpayer being investigated and discloses the association of the irs employee with the irs sec_301_7602-2 if w_i contacts a taxpayer’s employer to verify the taxpayer’s wage and withholding information it is a third-party contact requiring notice because the contact meets all five criteria the contact is made by an irs employee to a person other than the taxpayer satisfying and the income is being verified to determine the tax_liability of a particular taxpayer satisfying the taxpayer’s identity is disclosed because the irs employee asks for the wage and withholding information of a particular taxpayer satisfying finally the irs employee must reveal that he is an irs employee to obtain the wage information satisfying sec_7603 provides that the notice requirements of sec_7602 shall not apply a to any contact which the taxpayer has authorized b if the secretary determines for good cause shown that such notice would jeopardize collection of any_tax or such notice may involve reprisal against any person or c with respect to any pending criminal investigation posts-100035-08 generally w i’s contact to a taxpayer’s employer to verify wage and withholding information does not meet any of the three exceptions provided by sec_7603 there is no indication that the service has the taxpayer’s consent to contact the taxpayer’s employer nor is there an indication that a third-party contact in this situation would jeopardize collection or invite reprisal thus two of the exceptions to providing notice do not apply see sec_7602 b though there is an exception for contacts made with respect to any pending criminal investigation sec_7602 this exception does not apply either sec_301 f clarifies this exception stating a made against a particular identifiable taxpayer for the primary sec_7602 does not apply to contacts made during an investigation or inquiry to determine whether to open an investigation when the investigation or inquiry is purpose of evaluating the potential for criminal prosecution of that taxpayer and identifying or investigating criminal violations of the law b made by an irs employee whose primary duties include either in this case if a w_i employee makes the contact the contact is not made by an irs employee whose primary duties include identifying or investigating criminal violations of the law thus the criminal investigation exception to providing advance notice does not apply and taxpayers will need to be provided with advance notice before their employers are contacted ii timing and procedural issues regarding third-party contact notice sec_7602 requires that the service provide reasonable notice in advance to the taxpayer before making third-party_contacts mailing publication to a taxpayer satisfies sec_7602’s requirement that a taxpayer be given notice before the service makes third-party_contacts see internal_revenue_service u s dep’t of treasury publication your rights as a taxpayer stating that the service may contact third-parties as long as there is activity in the taxpayer’s case however neither the statute nor the regulations define what advance period of time is considered reasonable throughout the i r m the service has taken the position that if the advance notice is mailed the service should wait days before contacting third parties or if the advance notice is hand delivered to the taxpayer third-party_contacts may begin immediately after delivery see eg i r m b exceptions and may arise in certain circumstances but will not generally apply to w_i contacts to employers to verify wage and withholding information for purposes of this memo since sec_301_7602-2 makes it clear that w_i employees do not qualify for the criminal investigation exception we do not need to reach a conclusion regarding whether the primary purpose of the program is to evaluate the potential for criminal prosecution of the taxpayer posts-100035-08 - consistent with service policy w_i should follow the same timing guidelines furthermore sec_7602 requires that the service provide the taxpayer periodically or upon the taxpayer’s request with a record of persons contacted with respect to the determination or collection of the taxpayer’s tax_liability this record should include information that reasonably identifies the person contacted sec_301_7602-2 however the service need not solicit the name of the person contacted solely for purposes of the post-contact report and the report does not need to include other information such as the nature of the inquiry or the third-party’s response id finally if the service contacts the employee of an entity acting within the scope of their employment it is sufficient to record the entity as the person contacted sec_301_7602-2 thus if w_i contacts taxpayers’ employers to verify wage and withholding information it needs to ensure that it has the capability to create and provide post-contact reports to the taxpayer this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
